Name: Council Decision (CFSP) 2018/2010 of 17 December 2018 in support of countering illicit proliferation and trafficking of small arms, light weapons (SALW) and ammunition and their impact in Latin America and the Caribbean in the framework of the EU Strategy against Illicit Firearms, Small Arms &amp; Light Weapons and their Ammunition Ã¢ Securing Arms, Protecting CitizensÃ¢
 Type: Decision
 Subject Matter: trade policy;  America;  international security;  defence;  European construction;  social affairs
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/27 COUNCIL DECISION (CFSP) 2018/2010 of 17 December 2018 in support of countering illicit proliferation and trafficking of small arms, light weapons (SALW) and ammunition and their impact in Latin America and the Caribbean in the framework of the EU Strategy against Illicit Firearms, Small Arms & Light Weapons and their Ammunition Securing Arms, Protecting Citizens THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 November 2018, the Council adopted the EU Strategy against Illicit Firearms, Small Arms & Light Weapons and their Ammunition entitled Securing Arms, Protecting Citizens (the EU SALW Strategy), which sets the guidelines for Union action in the field of small arms and light weapons (SALW). (2) The EU SALW Strategy notes that the Union will look for synergy with the relevant American states and regional organisations to reduce the illicit proliferation and trafficking of SALW, with a view to reducing armed violence and criminal activity. (3) Latin America and the Caribbean have been identified as regions seriously affected by proliferation and excessive accumulation of SALW. (4) At the 2016 Sixth Biennial Meeting of States on the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (the Programme of Action), which was adopted on 20 July 2001, all UN Member States reaffirmed their commitment to prevent the illicit trafficking of SALW. States welcomed the progress made with regard to the strengthening of sub-regional and regional cooperation and committed to establish or strengthen, where appropriate, such cooperation, coordination and information-sharing mechanisms, including the sharing of best practices, in order to support the implementation of the Programme of Action. (5) The Organization of American States (OAS) is the Secretariat for the Inter-American Convention against Illicit Manufacturing of and Trafficking in Firearms, Ammunition, Explosives and Other Related Materials (CIFTA) and is coordinating and implementing regional initiatives combatting illicit SALW in the Americas. (6) The Union wishes to finance a project on reducing the threat of the illicit spread and trafficking of SALW and their ammunitions in Latin America and the Caribbean, HAS ADOPTED THIS DECISION: Article 1 With a view to the implementation of the EU Strategy against Illicit Firearms, Small Arms &Light Weapons and their Ammunition entitled Securing Arms, Protecting Citizens (the EU SALW Strategy), and to the promotion of peace and security, the OAS project on reducing the threat of the illicit spread and trafficking of SALW and their ammunition in Latin America and the Caribbean to be supported by the Union shall have the following specific objectives:  Strengthen physical security and management systems for national military and other institutional stockpiles through improved site security measures and inventory control,  Reinforce national capabilities for destruction of seized, excess or unsafe SALW and ammunition,  Enhance national SALW marking and tracing capacity and foment regional cooperation on tracing confiscated weapons and ammunition,  Improve SALW transfer mechanisms through national legislation, border controls, and regional coordination, and  Promote socially responsible behaviours in selected communities, targeting groups that are severely affected by armed violence, including the use of turn-in campaigns or other strategies designed to reduce local incidence of violent crimes. The Union shall finance the project, a detailed description of which is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (The High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by the OAS. 3. The OAS shall perform its tasks under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with the OAS. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 3 000 000. The programme shall be fully financed by the Union, with contributions in-kind by the Ministry of Foreign Affairs of Spain and the beneficiary. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary agreement with the OAS. The agreement shall stipulate that OAS has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by the OAS. Those reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the agreement referred to in Article 3(3) or, if no agreement has been concluded within that period, six months after the date of its entry into force. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER ANNEX PROJECT ON COUNTERING ILLICIT PROLIFERATION AND TRAFFICKING OF SMALL ARMS, LIGHT WEAPONS (SALW) AND AMMUNITION AND THEIR IMPACT IN LATIN AMERICA AND THE CARIBBEAN IN THE FRAMEWORK OF THE EU STRATEGY AGAINST ILLICIT FIREARMS, SMALL ARMS & LIGHT WEAPONS AND THEIR AMMUNITION SECURING ARMS, PROTECTING CITIZENS 1. Introduction and objectives 1.1. Introduction The proliferation of illicit small arms, light weapons and ammunition is one of the principal factors contributing to high levels of violence and instability in several countries in Latin America and the Caribbean. Almost half of all homicide victims are aged 15-29 and the use of firearms is particularly prevalent in the region, where two thirds (66 %) of homicides are committed with guns. Statistics compiled by Small Arms Survey for its publication Global Burden of Armed Violence, 2015 further reveal that the ten nations with the highest rates of SALW-related deaths between 2010 and 2015 were all American states, with each having a firearms-homicide rate of more than 20 per 100 000 of population. The governments of Latin America and the Caribbean have rejected the illicit manufacturing and trafficking of arms through their support of several international instruments, including the Inter-American Convention against the Illicit Manufacturing of and Trafficking in Firearms, Ammunition, Explosives and Other Related Materials (CIFTA), the United Nations Program of Action for Small Arms and Light Weapons, and the International Tracing Instrument. However, military and other security forces retain large stockpiles of SALW and ammunition that are often poorly secured or have loose accountability. Each year, security forces in the region seize thousands of illegal SALW and tons of ammunition. Some of the seized material has been traced to military stocks both from within and outside the region, as well-funded criminal enterprises, including drug trafficking organisations, transnational gangs, and international arms traffickers have overwhelmed national interdiction capabilities. Not only the proliferation of small arms, but also the availability of firearms to the general population has been shown to augment the risk of gun violence. The Global Status Report on Violence, 2014, of the World Health Organization (WHO) reveals through cross-sectional studies across participating countries that gun availability is, in fact, a risk factor for homicide. The report also notes that firearms in general are highly prevalent in the Americas, and the predominant weapon used in violent encounters. Another of the report's findings is that ease of access to firearms and other weapons and excessive alcohol use are also strongly associated with multiple types of violence. Another issue to consider is that gun availability affects men and women differently. The widespread availability of guns contributes to the number of threats using this type of weapon, as well as to the fatality rate of intimate partner violence (IPV) in the homes of battered women. According to the United Nations Department of Disarmament Affairs, a disproportionate percentage of the owners and users of small arms are men, both in conflict and non-conflict situations. Most incidents involving male-on-female reveal the use of guns as intimidation or deadly weapon. When a gun was used, IPV victims were less likely to have visible injuries. At the same time, they were more likely to be frightened. Guns are mostly used to threaten the partner (69,1 %), and when using this kind of weapon, offenders are less likely to punch or kick a victim, for example. The use of any type of weapon is associated with a wide range of violent behaviour with outcomes for the victims that go beyond physical injuries. Threats and intimidation generate psychological effects and traumas and many of the victims avoid reporting this violence to the authorities because they fear retaliation. Professionals, such as health care providers, social workers and public security officers require training to be able to respond to violent situations involving the use of SALW. Community engagement and the creation of a community support network may better assist victims of gun related crimes and help preventing violent behaviours that may trigger especially to intentional homicides. An active community contributes to building up trust, transparency, communication and commitment in its efforts. Since 2009, the Department of Public Security (DPS) of the General Secretariat of the Organization of American States (OAS) (OAS-DPS) has supported the efforts of OAS Member States to control the flow of illegal SALW and ammunition and to manage institutional stockpiles through the Program of Assistance for Control of Arms and Munitions (PACAM). PACAM has implemented projects in cooperation with most of the 34 active OAS Member States, under the provisions of CIFTA. These activities have resulted in the marking of over 290 000 firearms and the destruction of another 60 000 weapons and over 1 700 tons of munitions throughout the region. Although meaningful results have been attained in SALW marking, physical security and management of stockpiles, significant asymmetries in national capabilities persist, particularly among the countries of Central America and the Caribbean. Systematic implementation of stockpile management protocols remains incomplete in nearly all of the countries of the region, and demand for technical assistance, advice and cooperation has increased because of the successful execution of earlier PACAM activities and the increased confidence developed among national authorities in the role of the OAS in this field. During execution of previous PACAM projects, as well as during recent CIFTA meetings, several OAS Member States have requested technical assistance in the areas in which the proposed project is intended to focus. Countries requesting support for improving physical security and stockpile management capabilities include Belize, Guatemala, El Salvador, Honduras, Costa Rica, Jamaica, Dominican Republic, and Dominica. Belize, Guatemala, El Salvador, Honduras, Costa Rica and Panama have asked for support for the destruction of excess, obsolete or confiscated SALW and ammunition. Meanwhile, the demand of training and assistance with marking and tracing of SALW has been high, with Guatemala, El Salvador, Honduras, Costa Rica, Panama, Bahamas, Barbados, Jamaica, Dominican Republic, Trinidad and Tobago, Guyana, Suriname, Uruguay and Paraguay requesting help. This project will also include a prevention component comprised of cross-sector and community-focused collaborative interventions aimed at reducing risk factors related to violence having the previously mentioned professionals and the community as direct beneficiaries and offenders and its victims as indirect targets. The prevention component will be carried out within one selected community of the three selected countries. The interventions may need to be adapted in order to meet the needs of specific populations, methods of community engagement, and the distinct setting of challenges and opportunities for conducting collaborative gun violence prevention initiatives in diverse communities. While the countries of focus for these efforts have not been specifically identified, Guatemala, El Salvador, Honduras, and Jamaica are likely candidates for project support because of their very high levels of violent crime and associated firearms use. 1.2. Objectives Through this three-year project, the DPS aims to strengthen the capacity of the governments of OAS Member States to control and reduce the illicit proliferation and trafficking of small arms and light weapons (SALW) and conventional munitions in the region, and to strengthen the capacity of selected communities to prevent armed violence. Technical assistance and cooperation with Member States that support the overall aim of the project will be based upon the following objectives to:  Strengthen physical security and management systems for national military and other institutional stockpiles through improved site security measures and inventory control;  Reinforce national capabilities for destruction of seized, excess or unsafe SALW and ammunition;  Enhance national SALW marking and tracing capacity and foment regional cooperation on tracing confiscated weapons and ammunition;  Improve SALW transfer mechanisms through national legislation, border controls, and regional coordination; and  Promote socially responsible behaviours in selected communities, targeting groups that are severely affected by armed violence, including the use of turn-in campaigns or other strategies designed to reduce local incidence of violent crimes. 2. Selection of implementing agency and coordination with other relevant funding initiatives 2.1. Implementing Agency  the Organization of American States (OAS) The OAS plays a pivotal role in the regional framework to prevent the illicit proliferation of small arms, light weapons, ammunition and explosives in Latin American and the Caribbean. In 1997, the region became the first in the world to adopt a regional instrument for the control of these weapons with the signing of the CIFTA. By providing the Technical Secretariat for the CIFTA, the OAS holds a unique position in coordination of efforts across the Western Hemisphere that seek to combat the uncontrolled spread of illicit small arms, light weapons and munitions as a necessary step for enhancing citizen security and reducing armed violence. In this role, the OAS-DPS has implemented projects and programs to support OAS Member States in fulfilling their obligations to ensure the security of national firearms stockpiles, to implement legislative measures to establish the illicit manufacturing and trafficking of firearms as criminal offenses under domestic law, to require firearms marking, and to exchange information with other CIFTA signatories with respect to tracing information and patterns of illicit trafficking. Since 2007, OAS projects supported by international donors have provided training, technical assistance and equipment to 29 countries in the region, resulting in the marking of nearly 300 000 firearms, destruction of another 65 000 excess or confiscated guns, and elimination of over 1 700 tons of excess, expired or unsafe munitions. No other regional or subregional organisation covering all of the Americas has the political influence, technical expertise or geographical reach to be able to support and assist all 35 American states. (Cuba remains the only inactive OAS Member State, and its future status is subject to a process of dialogue that could be initiated at the request of the Government of Cuba, and in accordance with the practices, purposes, and principles of the OAS). In addition, the OAS-DPS has been entrusted by the OAS Member States the responsibility to draft a Hemispheric Plan of Action to prevent and reduce homicides. One of the plan's objectives is to reduce the availability of and access to arms. Two of DPS's instruments to implement the plan are the Inter-American Program and Network for the Prevention of Violence and Crime. The prevention component of this project will be implemented following the Program and Network guidelines, youth leadership, consideration of the three levels of prevention, based on scientific evidence, inter-sectoral coordination, social participation through community empowerment, encouragement of international cooperation, promotion of a culture of peace, and gender and human rights perspectives. 2.2. Coordination with Other Relevant Funding Initiatives As a general practice, OAS-DPS coordinates its activities with other agencies and organisations receiving funds from both the same and different donor governments and international bodies. In the case of organisations receiving support from the Union for work related to the activities proposed under this project, the Global Firearms Program of the United Nations Office on Drugs and Crime (UNODC) is directly relevant to the project. The focal point for this coordination will be both the UNODC regional office in Mexico and country offices in which specific project activities will be conducted. Given the ongoing work of UNODC in this area, project activities will be aligned with the pillars of the Global Firearms Program. With respect to legislative and policy development, OAS-DPS will continue to work in this area through the CIFTA by way of its annual Consultative Committee meetings and through special working groups that have developed and continue to refine model legislation for the States Parties. Objective 4 of this proposal is to improve SALW transfer mechanisms through national legislation, border controls, and regional coordination, with emphasis on legal mechanisms. Activities will include a regional workshop to develop mechanisms for legal cross-border transfers and their tracking, development of a virtual coordination network for information-sharing on legal transfers and illicit trafficking, and legal assistance to specific states. The legislative tools already developed by UNODC will be important in guiding the work of the OAS project in this area, UNODC advice and experiences will be sought out during the development process of these regional frameworks, including invitations to UNODC representatives to participate in workshops and to comment during the work on a virtual coordination network. On preventive and security measures, OAS-DPS will contact UNODC to arrange discussions to share experiences on firearms marking and tracing projects and experiences. Since this has been an area of emphasis in previous OAS projects, an interchange of experiences early in the project, in the context of CIFTA Consultative Committee meetings could be facilitated through attendance of UNODC staff at these meetings. Data collection and analysis, another pillar of the Global Firearms Program, will offer an important opportunity for OAS to share information gathered during project activities with UNODC. In that regard, OAS-DPS intends to contact the main UNODC office in Vienna, as well as its liaison office in New York and its regional office in Mexico, to coordinate ways that we can share information from project activities that will assist in their analysis of global trafficking patterns and trends. 3. Project description 3.1. Description The general aim of this project is to strengthen the capacity of the governments of OAS Member States to control and reduce the illicit proliferation and trafficking of small arms and light weapons (SALW) and conventional munitions throughout Latin American and the Caribbean and to reduce the impact of SALW on vulnerable populations and communities within the region. Building on previous activities carried out by the OAS-DPS through its Program of Assistance for Control of Arms and Munitions (PACAM), project activities will focus on securing institutional stockpiles of small arms, light weapons and ammunition through physical security and stockpile management measures, preventing illicit trafficking of weapons and ammunition across international borders within the region, and identifying and tracing small arms, light weapons and ammunition that are seized by government authorities to determine their sources. During execution of the project, the OAS will train national agencies responsible for physical security and stockpile management and provide equipment and software for national inventory control. Stockpile management efforts will also include assistance to governments in destroying confiscated, excess and unsafe SALW and munitions. The OAS will reinforce a previous project that provided equipment and training for marking and tracing SALW by assisting Member States that have not received support in this area, as well as to those Member States that were assisted and have subsequently requested additional training and maintenance support for marking equipment. Leveraging its coordination role as the Secretariat for the CIFTA, the OAS will provide advice and technical assistance to Member States in drafting legislation that promotes measure to prevent, combat, and eradicate the illicit manufacturing of and trafficking in SALW and ammunition, in accordance with CIFTA provisions. In addition, a pilot prevention program will target selected communities in two or three of the countries that are most seriously impacted by armed violence related to the proliferation of SALW. The intended timeframe for project execution is 36 months. 3.2. Methodology 3.2.1. Organisational structure This project will be implemented by OAS-DPS, in coordination with supported OAS Member States. The OAS-DPS management team for the project will consist of five staff members based in OAS headquarters in Washington, DC, while project execution will be carried out by a regionally-based technical support team and locally-contracted personnel in the Member States, based on specific activities to be executed. The regionally-based team of the Program of Assistance for Control of Arms and Munitions (PACAM) will consist of a team leader/coordinator, an information management and database expert, a logistic/administrative support specialist, and three technicians with experience in firearms safety, identification, marking and destruction  as well as level 3 certification in explosive ordnance disposal (EOD), in accordance with the Center for European Normalization Workshop Agreement for EOD Competency Standards. For highly specialized training and tasks, the OAS may also contract short-term support from other technical partner organisations, including Golden West Humanitarian Foundation, which has extensive experience in developing innovative, appropriate technologies to overcome operational challenges in the field of ammunition, explosives, landmines and SALW. Initially, the OAS-DPS program management team will coordinate directly with national authorities of the Member States that have previously requested support on SALW and ammunition issues. In several cases, the OAS has existing cooperation agreements to assist Member States in the areas of physical security and stockpile management and SALW marking and tracing that will form the basis for technical assistance. The PACAM technical assistance team will be capable of meeting requests for assistance with training and maintenance for SALW marking equipment immediately upon initiation of the project. 3.2.2. Technical approach Requests for assistance with physical security, stockpile management and destruction of SALW or ammunition will require an initial assessment to be conducted by a member of the OAS-DPS program management team with support from the PACAM technical team. Based on these assessments, the management team will propose country action plans to national authorities, which will be executed with support from the PACAM technical team according to the most urgent priorities and available funds. Ammunition destruction activities will take into account the age, condition and obsolescence of the material, prioritizing elimination of material that pose the greatest threat to public safety and security through unplanned explosions or diversion. Small arms and light weapons will be earmarked for destruction using analytical criteria that include functionality, lethality, and risk of diversion. Destruction of seized or confiscated weapons will be limited to those that have been released by judicial authorities and are no longer required to be presented as evidence in court proceedings. Each country action plan that is developed will consider the following guidelines:  International Ammunition Technical Guidelines;  OAS Firearms Standards: Marking and Recordkeeping; and  United Nations Department of Disarmament Affairs Destruction Handbook: Small Arms, Light Weapons, Ammunition and Explosives. In order to enhance regional coordination on SALW national legislation, transfer mechanisms and border controls, the OAS will conduct regional workshops in conjunction with the annual meetings of the CIFTA Consultative Committee. Support for these workshops will also serve to increase CIFTA meeting participation by appropriate national authorities and provide fora for the identification of common problems and solutions. The OAS-DPS management team will contribute to development of CIFTA meeting agendas, as well as coordinate and execute the workshops. The workshops will focus on specific topics in the area of regional cooperation and coordination in order to identify training and technical assistance needs that neighbouring countries and subregions have in common. A particular focus of the regional workshops will be the development of a regional notification system for legal arms transfers that is consistent with the provisions of CIFTA and which also considers guidelines for transparency that are found in the Arms Trade Treaty (ATT), which some of the OAS Member States and CIFTA signatories have signed and ratified. Subsequent training courses will be coordinated by the OAS-DPS management team and presented by the PACAM technical team with participation by Member States at the national and subregional levels in order to improve communication among national authorities with similar responsibilities within particular geographic areas. One course will be directed at training to customs and port authorities for recording inventories of seized weapons and ammunition to promote tracing and establishment of trafficking patterns as a means to reduce arms smuggling and promote improved reporting of seizures. The PACAM team will provide software and computer equipment to support these activities after national personnel have been trained. In conjunction with this training, the PACAM team will present information, as well as printed guides for distribution, covering SALW and ammunition identification, classification and safety to prevent accidents. The prevention component of the project will focus on one community in each of three selected countries. The OAS-DPS will coordinate community assessments, starting with the Strategic Diagnostic System (Sistema de DiagnÃ ³stico EstratÃ ©gico)  SIDIEs methodology, which will assess the current risks of gun violence at the community level, including most at-risk groups, and also the strengths and weaknesses of the selected community to protect itself. The services provided by the State and civil society to assist and protect victims of armed violence will be mapped and a list of policy recommendations will be provided to local authorities. The assessment will be gender sensitive, and it will also include a human rights approach. The second step in the process will be to build the capacities of local health care providers, social workers, Justice and public security officials, so they can better assist and protect violence and crime victims and work for the prevention of recidivism among offenders. This activity will emphasize the work with victims and offenders of inter partner violence. Psychological and psychosocial support with the creation or strengthening of mutual help groups will be conducted, and labour reintegration to victims considered. Victims and their families will be encouraged to file reports of violent events and threats while Justice and public security officials will be trained to better respond to this kind violence. Health care providers and justice sector professionals will be encouraged to integrate psychological assistance to offenders, as a risk prevention strategy and in order to avoid recidivism. The activities will also involve the community to address its weaknesses, to identify and strengthen existing protection networks, and to work together with the existing official prevention networks. These activities will include training courses on non-violent conflict resolution techniques to community leaders, SALW risk reduction campaigns if necessary. Some of the interventions may target groups identified as most vulnerable at the beginning of the process, such as at risk youth (e.g. Multisystemic Therapy), or women (entrepreneurship). All community capacity building activities will be evaluated with the most appropriate instruments such as questionnaires or focus groups. In additions, specific instruments to evaluate the selected interventions will be designed once the interventions have been selected. 3.2.3. Gender perspective Because armed conflict affects women, men, girls, and boys in different ways, this project will take into account that women and girls in Latin American and the Caribbean face discrimination based on their gender and are vulnerable to sexual violence. In order to promote and support women's active and meaningful participation in all violence-prevention and conflict-resolution mechanisms, a gender perspective will be incorporated into all activities. One of the primary measures will be the incorporation of women at all levels of project implementation from the OAS General Secretariat for both technical, conflict resolution and violence prevention objectives. This begins with their participation at the level of the OAS Secretary for Multidimensional Security and the Director of OAS-DPS, to the national and PACAM technical staff involved in physical security, stockpile management and SALW control and destruction operations, as well as local staff to promote violence prevention. Violence prevention activities will focus particular attention on the need of women and girls for security and safety within their communities and for their participation in the search for solutions to these challenges. Regional and local organisations led by women will be sought as partners for specific activities, based on the compatibility of their organisation's social objectives with those of the project and their past experiences in the technical areas of the project. 3.2.4. External coordination In addition to coordination and collaboration with national authorities throughout the region, the OAS will coordinate and collaborate with other institutions and organisations during the execution of the project. The entities, listed below, may be in position to provide support on specific issues and help promote the initiative in the region:  United Nations Office on Drugs and Crime (UNODC), including regional and national offices, where applicable: Global Firearms Programme, in particular transit and brokering controls;  Central American Program on Small Arms and Light Weapons Control (CASAC) of the Central American Integration System (SICA): Promotion of regional initiatives for Central America through participation in regional workshops and follow-up on earlier EEAS-funded SALW projects;  CARICOM Implementation Agency for Crime and Security (IMPACS): Coordination with the Regional Integrated Ballistic Information Network (RIBIN);  INTERPOL: Technical assistance in SALW training (iARMS);  United States Bureau of Alcohol, Tobacco Firearms and Explosives (ATF): Technical expertise in SALW tracing (e-Trace);  Royal Canadian Mounted Police (RCMP): Technical cooperation for development of training on SALW identification and classification;  Conflict Armament Research: Coordination and technical assistance for tracing SALW through the I-Trace initiative;  Civil society organisations dedicated to prevention of crime and violence, including Central American Network for Peacebuilding and Human Security (REDCEPAZ  Red Centroamericana para la ConstrucciÃ ³n de la Paz y Seguridad Humana), Institute for Teaching for Sustainable Development (IEPADES  Instituto de EnseÃ ±anza para el Desarrollo Sostenible  Guatemala), Interpeace (Central America), Violence Prevention Alliance (Jamaica), and the North Coast Empowerment Group (Trinidad and Tobago). 3.3. Project Objectives and Activities Objective 1: Strengthen physical security and management (PSSM) systems for national military and other institutional stockpiles through improved site security measures and inventory control. Supporting activities:  Activity 1.1: Assess PSSM situation of national institutions in at least nine OAS Member States.  Activity 1.2: Develop SALW and ammunition inventory control software and make software and training available to key all OAS Member States through CIFTA.  Activity 1.3: Provide training to key national authorities on PSSM best practices, including inventory control and SALW identification and classification during workshops in conjunction with CIFTA events. Expected results:  Nine national-level assessments of physical security and stockpile management capabilities and needs completed.  Inventory control software developed and distributed to a minimum of nine OAS Member States.  Two workshops on PSSM best practices conducted with a total of 60 national personnel from 15 OAS Member States trained. Objective 2: Reinforce national capabilities for destruction of seized, excess or unsafe SALW and ammunition. Supporting activities:  Activity 2.1: Provide training and technical assistance for, as well as monitoring of, the destruction of confiscated, excess and unwanted SALW and ammunition to at least eight OAS Member States.  Activity 2.2: Coordinate with the Government of Spain to provide advanced explosive ordnance disposal training to 60 technicians from OAS Member States at the Spanish Army Engineer Academy in Madrid. Expected results:  At least 200 national staff from eight OAS Member States trained on safe destruction of SALW, ammunition and explosives  Destruction of 300 tons of munitions and 30 000 SALW.  At least 60 national technicians trained in explosive ordnance disposal to level 3 of CEN Workshop standards. Objective 3: Enhance national SALW marking and tracing capacity and foment regional cooperation on tracing confiscated weapons and ammunition. Supporting activities:  Activity 3.1: Conduct at least one maintenance and training assistance visit to 18 OAS Member States that previously received SALW marking equipment and training through the OAS.  Activity 3.2: Provide a limited number of additional SALW marking equipment to OAS Member States requesting machines and computer equipment to enhance their marking and recordkeeping capabilities.  Activity 3.3: Introduce SALW marking equipment and provide training to three OAS Member States that did not previously receive assistance.  Activity 3.4: Consolidate data from SALW seized by national authorities and destroyed during Activity 2.1 in order to trace source and transit countries and analyse illicit trafficking patterns. Expected results:  Two hundred national technicians from 18 OAS Member States trained in the use of SALW marking and recordkeeping equipment.  Damaged marking machines repaired or new machines provided to OAS Member States to ensure that each of the 25 states that participated in the original OAS SALW marking project have at least one operational machine.  At least one SALW marking machine and recordkeeping software and equipment are provided to three OAS Member States that did not participate in the original OAS SALW marking project.  SALW identification data for approximately 30 000 seized SALW from OAS Member State inventories is provided to Conflict Armament Research for use and analysis by the I-trace initiative, as well as to international law enforcement agencies for individual firearms tracing through INTERPOL's iARMS and the US Bureau of Alcohol, Tobacco and Firearms e-Trace systems. Objective 4: Improve SALW transfer mechanisms through national legislation, border controls, and regional coordination. Supporting activities:  Activity 4.1: Conduct a regional workshop in the context of CIFTA to develop a mechanism for cross-border and regional communications and communication to notify neighbouring countries about and facilitate tracking of legal arms transfers.  Activity 4.2: Establish a virtual coordination network for information-sharing about illicit arms trafficking and manufacturing activities.  Activity 4.3: Provide legal assistance on national SALW control legislation to OAS Member States requesting support. Expected results:  A standardized format for reporting tracking of legal arms transfers within the Americas is coordinated and approved by the CIFTA States Parties.  A virtual platform for pre-transfer notification of arms transfers (modelled on PEN-online system for precursor chemicals) is developed and operational.  Five OAS Member States provided with legal assistance for development of national SALW, ammunition, and/or explosives control. Objective 5: Promote socially responsible behaviours in selected communities, targeting groups that are severely affected by armed violence, and using cross-sector collaborative interventions designed to reduce the risk and recidivism of violent crimes in one selected community of each of the three participating countries. Supporting activities:  Activity 5.1: Coordinate and conduct diagnostic assessments of armed violence patterns and issues in selected communities of three OAS Member States (one per country) to identify populations suffering a high index of crime using SALW where prevention efforts are likely to reduce the levels of violence, and the existing State and civil society services available to assist crime and violence victims.  Activity 5.2: Provide training courses to health care providers, social workers, justice and public security officials to better their capacities to assist victims of inter-partner violence and other forms of armed violence and provide training courses on non-violent conflict resolution techniques to community leaders, in particular, and male leaders to prevent recidivism among offenders.  Activity 5.3: Conduct community capacity building workshops on violence prevention, directed at augmenting protective factors among populations identified as most vulnerable to violence and gun related violence in the three selected communities.  Activity 5.4: Evaluate the effectiveness of prevention interventions of the project. Expected results:  Three local assessments conducted [Assessment including the local patterns of gun violence, existing vulnerable populations, number of inter partner violence that use firearms as mechanism of violence and crime, local assistance and protection services provided to victims of violence and armed violence and a list of recommendations for decision makers within the three selected communities conducted].  Three community networks strengthened to provide factors to confront risk of gun violence.  Three hundred state and civil society care providers and officials trained to improve capabilities for prevention and mitigation of armed violence.  Selected interventions targeting groups most vulnerable to gun violence within one community of each three selected beneficiary country implemented and evaluated. 4. Beneficiaries The direct beneficiaries of objectives 1 through 4 are national institutions and authorities responsible for control of SALW, ammunition and explosives in Latin America and the Caribbean. With regard to physical security and stockpile management and destruction of SALW, ammunition and explosives, the ministries of defence and public security of the governments of Belize, Guatemala, El Salvador, Honduras, Costa Rica, Jamaica, Dominican Republic, and Panama will benefit from capacity development. In addition to these states, the ministries in Bahamas, Barbados, Trinidad and Tobago, Guyana, Suriname, Uruguay and Paraguay will directly benefit from capacity building for SALW marking and tracing. SALW control authorities throughout the region will benefit from training and information-sharing and regional cooperation and coordination initiatives. Local authorities in three of the most seriously affected countries by violent crime and other forms of armed violence will receive the benefit of training in violence prevention and mitigation. The ultimate beneficiaries of activities conducted toward all five objectives will be citizens of Central America, Caribbean, and selected South American nations that are affected by high levels of crime and armed violence. 5. European Union visibility The OAS-DPS will ensure that all project activities recognise the Union for its financial support of the project through multiple means. Press releases, social media and interviews with news media for high visibility events will highlight EU support. All equipment, printed materials or computer software donated to beneficiary countries will be labelled as being funded by the Union. Project personnel will display EU logo and/or flag on all hats, coveralls or work uniforms as a clear method of branding. Union support will be well published and visible on OAS websites and publications related to the project and the programs that are supported. 6. Duration The intended timeframe for project execution is 36 months. 7. General set-up Technical implementation of the project will be accomplished by the OAS-DPS through two existing programs: the Program of Assistance for Control of Arms and Munitions (PACAM) and the Inter-American Program and Network for the Prevention of Violence and Crime. The Department's role in the implementation and support of the CIFTA through its Plan of Action for 2018-2022 will be a key link to supporting national capacity building. 8. Partners The OAS-DPS will implement the project in partnership with national authorities for control of SALW, ammunition and explosives and with authorities responsible for public security in the countries supported. The primary focus of these efforts will be in the Central American and the Caribbean subregions, where indices of armed violence remain high but where national financial resources and capacities are the most limited. 9. Reporting Narrative progress reports and financial status will be presented on a quarterly basis to allow for adequate and timely monitoring and evaluation.